Citation Nr: 9929834	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$10,008.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from September 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 decision of the Committee on 
Waivers and Compromises (the Committee) of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on May 17, 
1999, at which time they testified with respect to the claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the overpayment of VA pension benefits in the amount of 
$10,008.

2.  It is also not shown by the evidence that the appellant 
engaged in any deceptive dealing regarding the circumstances 
that led to the creation of the overpayment of VA pension 
benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of VA 
pension benefits in the amount of $10,008 did not constitute 
fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1999).  However, a finding of fraud, 
misrepresentation and/or bad faith on the part of the 
appellant precludes consideration of waiver of recovery of 
the debt.  38 C.F.R. § 1.965(b) (1999).  In other words, if 
fraud, misrepresentation, or bad faith is found, the elements 
of the standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded by operation of law.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  Similarly, to 
establish fraud or misrepresentation, it must be determined 
that there was a willful misrepresentation of a material 
fact, or the willful failure to disclose a material fact, 
with the intent of obtaining or retaining, or assisting an 
individual to obtain or retain, eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

In its decision of May 1997, the Committee denied the 
appellant's waiver claim on the basis that he acted in bad 
faith by failing to report in a more timely manner when he 
began receiving benefits from the U. S. Railroad Retirement 
Board.  In this regard, the Board observes that the appellant 
first reported that he expected to receive these benefits 
when he originally applied for, and was awarded, disability 
pension benefits from VA in August 1995.  At that time, the 
RO sent him a letter on August 7, 1995, reminding him to 
immediately notify VA of his receipt of the Railroad 
Retirement benefits.

Subsequently, the record reflects that the aforementioned 
retirement award notice was sent to the appellant on March 
18, 1996, and that he prepared a "Statement in Support of 
Claim," VA Form 21-4138, on April 1, 1996, in which he 
expressly notified VA of his receipt of these benefits.  For 
reasons that remain unclear, unfortunately, it appears that 
the RO did not actually receive the Form 21-4138 until 
December 4, 1996, approximately eight months later.  However, 
it is clear from the document itself that the county 
veterans' service office, the Arkansas Department of Veterans 
Affairs (ADVA) received the appellant's statement on April 3, 
1996.  In testimony before the undersigned Board Member on 
May 17, 1999, the appellant's representative indicated that 
the county veterans' service office did in fact receive the 
appellant's statement on April 3, 1996, at which time it was 
promptly forwarded to the RO.  However, he testified that the 
statement must have been lost in the mail during the 
intervening time.  Nevertheless, it was his as well as the 
appellant's and his wife's testimony that he did everything 
he thought he needed to do to promptly notify VA of his 
railroad retirement letter when he prepared the Form 21-4138 
in April 1996 and handed it into his county veterans' service 
officer.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the 
overpayment of pension benefits constituted fraud, 
misrepresentation of a material fact, and/or bad faith.  
Specifically, the Board finds no evidence in this case of 
"unfair or deceptive dealing" on the part of the appellant.  
In this regard, there is no evidence of a deliberate act on 
the appellant's part, over which he had complete control, 
which he knew would result in the creation of the overpayment 
in question.

As noted above, it appears that the appellant promptly 
reported the Railroad Retirement award in April 1996 after 
receiving the award notice letter in the latter part of March 
1996, but through some unfortunate mistake, his self-prepared 
VA Form 21-4138 was not actually received by the RO until 
eight months later.  Nonetheless, the Board is not convinced 
that he did not in fact try to timely notify VA of his award 
in April 1996 through his dealings with his county veterans' 
service office, and given the fact that he had already 
notified VA when he applied for pension benefits that he 
expected to receive these benefits in the near future, the 
Board does not believe that end-result of these set of 
circumstances rises to the level of "bad faith."  Indeed, 
the record simply does not reflect that any actions taken by 
the appellant himself were "undertaken with intent to seek 
an unfair advantage and with knowledge of the likely 
consequences . . . ."  The appellant's sworn testimony and 
the various statements he has made since he first applied for 
pension benefits are viewed by the Board to be inapposite to 
a finding that he was acting in a deceptive manner or that he 
was attempting to seek an unfair advantage with regards to 
his Railroad Retirement benefits.

Accordingly, the Board concludes that the appellant's actions 
did not constitute fraud, misrepresentation or bad faith and 
therefore, waiver of recovery of the overpayment of VA 
pension benefits is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant, the appeal is 
resolved in his favor.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's overpayment of VA pension benefits, the Board must 
remand this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. § 19.9 
(1999).

In view of the foregoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection thereof would be contrary to 
the standard of equity and good 
conscience.  Supporting analysis and 
explanation must be provided.  If the 
findings remain adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the September 1997 statement 
of the case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the appellant until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







